                        Case 15-13674-PGH     Doc 70     Filed 02/24/20    Page 1 of 1




           ORDERED in the Southern District of Florida on February 24, 2020.




                                                            Paul G. Hyman, Jr.,Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

          In re:                                         CASE NO.: 15-13674-BKC-PGH

          Nicholas G. Thomas-Osborne and
          Tania Osborne,
                                                         CHAPTER 13
                                     Debtors.
                                                    /

                      ORDER DIRECTING CLOSURE WITHOUT DISCHARGE

                   THIS CASE came before the Court sua sponte and without a hearing. To date,

          Local Form LF-97 has not been filed in this case. Thirty days from the date of this

          order this case will be CLOSED WITHOUT DISCHARGE unless Local Form LF-97

          is filed.

                                             SO ORDERED.

                                                   ###

          Copies Furnished To:
          Debtors and Debtors’ counsel
